Citation Nr: 0428669	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for joint stiffness, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1980 and from December 1990 to July 1991.  He served in 
Southwest Asia from February 1991 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for a 
brain tumor, headaches, a skin condition, and joint 
stiffness.  The veteran filed a notice of disagreement in 
January 2002.  The RO issued a statement of the case in May 
2003 and received the veteran's substantive appeal in June 
2003.  

In May 2004, the veteran testified before the undersigned at 
a hearing held at the RO.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board also finds that all development action warranted by 
the Veterans Claims Assistance Act of 2000 (VCAA), signed 
into law in November 2000, during the pendency of this 
appeal, has not been accomplished.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002)).

In this respect, the veteran has consistently stated that he 
received medical treatment after discharge from service from 
the VA Medical Center in Tuskegee, Alabama.  However, while 
treatment records from VA Medical Centers (VAMC) in 
Birmingham and Montgomery are of record, it does not appear 
that the RO has requested records from VAMC Tuskegee.  The 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App.  611, 613 
(1992).  The Board also points out that, under 38 C.F.R. § 
3.159, efforts to obtain Federal records should continue 
until either the records are received or notification that 
further efforts to obtain such records would be futile is 
provided.  See 38 C.F.R. § 3.159(c)(1).  

With respect to the claim for service connection for a skin 
condition, the veteran contends that he was seen in the 
emergency room at Flowers Hospital in September 1991.  
Attempts to obtain treatment records from Flowers Hospital 
were unsuccessful.  However, a record provided from Flowers 
Hospital reveals that on September 1, 1991, Paul H. Chan 
treated the veteran in the emergency room.  The document does 
not list what condition was treated.  Accordingly, upon 
remand, the RO should attempt to obtain treatment records 
from Dr. Chan, and the veteran should be afforded an 
additional opportunity to identify pertinent evidence in 
support of his claims.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:  

1.  The RO should contact the VA Medical 
Center in Tuskegee Institute, Alabama and 
obtain the veteran's outstanding 
treatment records, dating from 1991 to 
the present date.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent to the claims on appeal.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

4.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims of service connection for a brain 
tumor, headaches, a skin condition, and 
joint stiffness, each to include as due 
to an undiagnosed illness, in light of 
all pertinent evidence and legal 
authority.  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



